DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-10, 12, 14, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamei et al. (US20180259521 herein after “Kamei”).
Claim 1: Kamei discloses a device for isolating or concentrating one or more target analytes (title), the device comprising: 
	i) a porous material (paper, [0132] In some embodiments, the paper comprises one or more materials such as cellulose, fiberglass, nitrocellulose, polyvinylidine fluoride, charge modified nylon, polyether sulfone, and the like.); 
	ii) components capable of forming a first phase solution and a second phase solution of an aqueous two-phase system ([0109] the ATPS components can be pre-dehydrated onto the paper membranes); and 
	iii) one or more phase separation behavior modifying agents ([0114]probe and binding moieties); 
	wherein said components and said phase separation behavior modifying agents are embedded in said porous material ([0109], [0114], [0158-0162] the ATPS and moieties are dehydrated onto the paper), wherein when a solution (sample solution) containing said target analytes flows through said porous material, an aqueous two-phase system comprising said first phase solution and said second phase solution is generated ([0159] When the sample solution is added to the dehydrated paper, the ATPS components are rehydrated as the sample flows, resulting in phase separation), wherein the separation behavior of the two phase solutions is altered by said phase separation behavior modifying agents (The phase separation behavior modifying agents (probe/analyte binding moiety) are used bind to the target and concentrate into one of the two phases or at in interface of the two phases), and said target analytes are isolated or concentrated on said porous material ([0159] In some ATPSs where the phase containing the concentrated analyte is less viscous, that phase will flow faster and the concentrated analyte will emerge in the leading fluid and will reach the detection zone of the LFA or flow-through assay to initiate detection.  Therefore, the phase containing the target analyte is concentrated on the paper), or 
	wherein one or more of said components and said phase separation behavior modifying agents are embedded in said porous material, wherein the balance of said components and said phase separation behavior modifying agents are to be mixed with a solution containing said target analytes, thereby forming a mixed solution, wherein when said mixed solution flows through said porous material, an aqueous two-phase system comprising said first phase solution and said second phase solution is generated, wherein the separation behavior of the two phase solutions is altered by said phase separation behavior modifying agents, and said target analytes are isolated or concentrated on said porous material.

Claim 5: Kamei discloses the device of claim 1, wherein said one or more target analytes partition into the first phase solution or the second phase solution, or accumulate at an interface between the first phase solution and the second phase solution ([0166-0167] In some embodiments, the probe-analyte complex partitions preferentially into the first phase solution or second phase solution or interface of the first phase solution and second phase solution, thereby causing the target analyte (of the probe-analyte complex) to partition preferentially into the first phase solution or second phase solution or interface of the first phase solution and second phase solution. In some embodiments, the probe-analyte complex partitions extremely into the first phase solution or second phase solution or interface of the first phase solution and second phase solution, thereby causing the target analyte (of the probe-analyte complex) to partition extremely into the first phase solution or second phase solution or interface of the first phase solution and second phase solution.).

Claim 6: Kamei discloses the device of claim 1, wherein the porous material and said components are selected so that said first phase solution and second phase solution flow through the porous material at different rates [0159] In some embodiments, all the necessary components for a given ATPS are mixed to form a mixed solution, applied to the paper comprising the device (e.g., LFA or flow-through (spot) assay), and then dehydrated. When the sample solution is added to the dehydrated paper, the ATPS components are rehydrated as the sample flows, resulting in phase separation. In some ATPSs where the phase containing the concentrated analyte is less viscous, that phase will flow faster and the concentrated analyte will emerge in the leading fluid and will reach the detection zone of the LFA or flow-through assay to initiate detection.  Therefore, the phases, having different viscosities, flow through the paper (LFA or flow-through assay) at different rates. 

Claim 7:  Kamei discloses the device of claim 1, wherein said one or more phase separation behavior modifying agents are selected from the group consisting of: a) compounds carrying one or more acidic functional groups; b) compounds carrying one or more amine functional groups; c) compounds carrying both hydrophilic and hydrophobic groups; d) chaotropic agents; and e) kosmotropic agents (Kamei discloses that the binding moiety can include [0182-0183] the binding moiety comprises an antibody, a lectin, a protein, a glycoprotein, a nucleic acid, monomeric nucleic acid, a polymeric nucleic acid, an aptamer, an aptazyme, a small molecule, a polymer, a lectin, a carbohydrate, a polysaccharide, a sugar, a lipid, or any combination thereof. In some embodiments, the binding moiety is a molecule capable of forming a binding pair with the target analyte.  In some embodiments, the binding moiety is an antibody or antibody fragment. Antibody fragments include, but are not limited to, Fab, Fab′, Fab′-SH, F(ab′).sub.2, Fv, Fv′, Fd, Fd′, scFv, hsFv fragments, cameloid antibodies, diabodies, and other fragments described below.  Kamei further teaches that the first or second phase solution(s) can include a kosmotropic salt or chaotropic salt [0142], [0150]. These can include a magnesium salt, a lithium salt, a sodium salt, a potassium salt, a cesium salt, a zinc salt and an aluminum salt, a bromide salt, an iodide salt, a fluoride salt, a carbonate salt, a sulfate salt, a citrate salt, a carboxylate salt, a borate salt, and a phosphate salt, potassium phosphate, or ammonium sulfate.

Claim 8: Kamei discloses the device of claim 7, wherein said compounds carrying one or more acidic functional groups are selected from the group consisting of saccharides, polysaccharides, sorbates, polysorbates, carboxylates, polycarboxylates, phosphates, polyphosphates, sulfates, polysulfates and polyols ([0182] polysaccharide)

Claim 9: Kamei discloses the device of claim 7, wherein said compounds carrying one or more amine functional groups are selected from the group consisting of amines, polyamines, amine salts and polyamine salts ([0150] These [salts] can include a magnesium salt, a lithium salt, a sodium salt, a potassium salt, a cesium salt, a zinc salt and an aluminum salt, a bromide salt, an iodide salt, a fluoride salt, a carbonate salt, a sulfate salt, a citrate salt, a carboxylate salt, a borate salt, and a phosphate salt, potassium phosphate, or ammonium sulfate)

Claim 10:  The device of claim 7, wherein said compounds carrying both hydrophilic and hydrophobic groups are selected from the group consisting of lipids, surfactants, nucleic acids, hormones, proteins, and amino acids (include [0182-0183] the binding moiety comprises an antibody, a lectin, a protein, a glycoprotein, a nucleic acid, monomeric nucleic acid, a polymeric nucleic acid, an aptamer, an aptazyme, a small molecule, a polymer, a lectin, a carbohydrate, a polysaccharide, a sugar, a lipid, or any combination thereof.  Kamei further disclose that the ATPS can comprise a surfactant (claims 21-26). 

Claim 12: Kamei discloses the device of claim 1, wherein said one or more phase separation behavior modifying agents are selected to: a) reduce fluctuations in the concentrations of one or more components within the first phase solution; b) reduce fluctuations in the concentrations of one or more components within the second phase solution; c) increase or decrease the concentration of one or more components within the first phase solution; or d) increase or decrease the concentration of one or more components within the second phase solution ([0175] The probe can include a coating which has an affinity for the first phase or the second phase. [0177-0178] The probe can partition preferentially (or extremely) to the interface [of the two phases]. Therefore, the probe (phase separation behavior modifying agent) can reduce fluctuations in the concentrations of components within the first or second phase, and increase or decrease the concentration within the first or second phase by partitioning into one of the two phases or at an interface.

Claim 14: The device of claim 1, wherein said one or more phase separation behavior modifying agents are selected to: a) reduce fluctuations in the rate of domain coalescence; or b) increase or decrease the rate of domain coalescence ([0175] The probe can include a coating which has an affinity for the first phase or the second phase. [0177-0178] The probe can partition preferentially (or extremely) to the interface [of the two phases]. Therefore, the probe (phase separation behavior modifying agent) can reduce fluctuations in the concentrations of components within the first or second phase, and increase or decrease the concentration within the first or second phase by partitioning into one of the two phases or at an interface, thus increasing the rate of domain coalescence.  Kamei also teaches the use of surfactants (claims 21-26).)

Claim 15: Kamei teaches the device of claim 1.  Kamei teaches wherein said one or more phase separation behavior modifying agents are selected to: a) reduce fluctuations in the flow rate of the first phase solution within the porous material; b) reduce fluctuations in the flow rate of the second phase solution within the porous material; c) increase the flow rate of the first phase solution within the porous material; d) decrease the flow rate of the first phase solution within the porous material; e) increase the flow rate of the second phase solution within the porous material; or f) decrease the flow rate of the second phase solution within the porous material ([0112] Dried reagents on the sample pad can act to break down viscous materials, Reagents on the pad may include, but are not limited to, surfactants such as Triton X-100, Tween 20, or sodium dodecyl sulfate, etc.; polymers such as polyethylene glycol, poloxamer, polyvinylpyrrolidone (PVP), etc.; buffers such as phosphate-buffered saline, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), Tris(hydroxymethyl)aminomethane (Tris), sodium borate, TRICINE, etc.; proteins such as albumin, etc.; enzymes such as protease, etc.; salts such as sodium chloride, sodium phosphate, sodium cholate, potassium phosphate, etc. Therefore, by intentionally breaking down viscous materials, the flow rate of the fluid is increased.)

Claim 16:  Kamei discloses the device of claim 1, wherein said one or more phase separation behavior modifying agents are selected to: a) reduce fluctuations in the partitioning of said target analytes between the first phase solution and the second phase solution; b) increase the partitioning of said target analytes to the first phase solution; c) decrease the partitioning of said target analytes to the first phase solution; d) increase the partitioning of said target analytes to the second phase solution; or e) decrease the partitioning of said target analytes to the second phase solution ([0145] In some embodiments, the analyte partitions substantially evenly between the first phase solution and second phase solution, preventing concentration of the analyte. In such systems, concentration of the target analyte can be achieved by introducing an additional component, such as a probe that captures the target analyte, and wherein the probe partitions predominantly into one phase, thereby enhancing the partitioning behavior of the target analyte to enable concentration.)

Claim 17: Kamei discloses the device of claim 1, wherein said device is further integrated with a second device such that a leading fluid within the porous material would transfer into said second device ([0106, 0108, 0110] downstream detection component)

Claim 18. Kamei discloses a method of using the device of any one of claims 1-17 for isolating or concentrating one or more target analytes from a sample solution (claims 67-71).

Claim 19. Kamei teaches the method of claim 18.  Kamei teaches wherein the target analytes isolated or concentrated on the porous material are extracted to generate an extract solution to be subsequently used in another method or process ([0101] In various embodiments methods and devices are provided for analyte collection, extraction, concentration, and detection for clinical applications. Therefore, the samples are able to be extracted and moved to a detection component which is a different process than phase separation and analyte concentration.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei in view of Kamei et al. (US20150253320 herein after “Kamei2”)

Claim 2. Kamei discloses the device of claim 1.  Kamei fails to teach wherein said one or more phase separation behavior modifying agents are present in some regions of the porous material, and not present in other regions of the porous material.
	However, Kamei2 teaches that the dehydrated probes can be present in various locations in order to allow the probes to bind to the target analyte prior to reaching the ATPS [0171-0173].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the behavior modifying agents (probes/buffers/moieties) in a position to have more time to bind to the analytes prior to reaching the ATPS. 

Claim 3. Kamei teaches the device of claim 1.  Kamei fails to teach wherein said one or more phase separation behavior modifying agents are evenly distributed on said porous material or present in an increasing amount from one end to the other end of said porous material.
	However, Kamei2 teaches that the probe buffer is dehydrated on the LFA [0169].  Depending on the function of the probe/moiety, the placement on the porous material can be chosen to achieve the best result.  If the probe/moiety is intended to bind to the target when present in a particular first or second phase, or at the interface of phases, then the placement of the probe/moiety can be such that the sample solution contacts the probe/moiety at a particular position on the porous material.  The probe buffer can be used to improve the flow of the probe-analyte complex through the LFA [0169].
	It would be obvious to evenly distribute the behavior modifying agents evenly in order to facilitate the overall flow and separation of the two phases throughout the entire porous material. 

Claim 4. Kamei teaches the device of claim 1.  Kamei fails to teach wherein said one or more phase separation behavior modifying agents are present in varying amounts in different regions of the porous material.
	However, Kamei2 teaches that the behavior modifying agents (probe/moiety) can be present in different amounts in different regions of the porous material [0233].  A first capturing moiety and second capturing moiety are used in different regions in order to detect different target analytes (up to 10 test lines with different moiety). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use one or more behavior modifying agents in varying amounts in different regions of the porous material in order to detect different analytes in distinct regions.

Claim 11: Kamei discloses the device of claim 1.  Kamei fails to teach wherein said one or more phase separation behavior modifying agents are selected to: a) reduce fluctuations in the total volume of the first phase solution, the second phase solution, or both during or after phase separation; b) increase or decrease the total volume of the solution containing said target analytes that undergoes a phase separation; c) reduce fluctuations in the volume ratio between the first phase solution and the second phase solution; or d) increase or decrease the volume ratio between the first phase solution and the second phase solution (Kamei uses ATPS and components thereof in order to adjust the ratio of volumes such that the volume of the phase in which the analyte partitions [0142].  The ratio of first phase to second phase is a controlled by a ratio of ATPS components including PEG-salt ATPS [0243].  The probe(s) used can include dextran [0174-0175].
	Kamei fails to explicitly state the specific function of the probes/moieties used including dextran. 
	However, Kamei2 teaches that dextran is used as a stabilizing agent [0419] in phase separation.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use phase separation behavior modifying agents such as dextran, including probes or moieties, in order to act as both a reducing and stabilizing agent in order to optimize phase separation behavior. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei. 
Claim 13: Kamei teaches the device of claim 1.  Kamei teaches [0106] In certain embodiments, if the target analyte is small, such as a protein, metabolite, hormone, large probes that are decorated with specific binding moieties can be used to capture the target, and subsequently be concentrated into one of the phases in ATPS for downstream detection. Also, potassium phosphate is used to concentrate Streptococcus mutans by 60-fold.  Adding NaOH to the ATPS adjusts the pH of the solution when using dextran-coated gold nanoparticles (DGNP) [0225], [0238].  Therefore, components are added in order to induce phase separation and promote analyte detection and quantification.  Kamei also teaches adjusting volume ratios to a known ratio in order to induce separation of an analyte into the smaller phase.
	Kamei fails to teach wherein said one or more phase separation behavior modifying agents are selected to induce phase separation when the concentrations of said components are not sufficient to induce phase separation without the presence of said modifying agents.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the probes/moieties, volume ratio control, and any other known controllable, contributing factors (pH, salinity, hydrophobicity, etc.), in order to separate the target analyte into one of two phases (the smaller of two phases), or at an interface, by adjusting the ATPS and components, as discussed by Kamei, in order to successfully obtain the target analyte.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2020/0150116, US2019/0250156, US2019/0187140 (all teach ATPS dehydrated onto porous material for phase separation and analyte concentration). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/26/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861